Name: Commission Regulation (EEC) No 1412/87 of 22 May 1987 altering the charge in Regulation (EEC) No 805/86 on denatured skimmed-milk powder coming from Spain
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce
 Date Published: nan

 No L 135/ 14 Official Journal of the European Communities 23 . 5. 87 COMMISSION REGULATION (EEC) No 1412/87 of 22 May 1987 altering the charge in Regulation (EEC) No 805/86 on denatured skimmed-milk powder coming from Spain whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Whereas, in order to prevent quantities of skimmed-milk powder imported into Spain and denatured in accordance with Spanish requirements before 1 March 1986 from being re-exported at unusually advantageous terms, an export charge on the product was introduced by Commis ­ sion Regulation (EEC) No 805/86 ('), as last amended by Regulation (EEC) No 744/87 (2) ; Whereas it has been noted that the charge of 100 ECU/100 kg is not sufficient to avoid irregular benefits if the fat content has been altered, particularly on export of such products to third countries ; whereas the charge should be increased in order to avoid such benefits ; Whereas, in order to prevent speculation on the product which is the subject of this Regulation, the enacting terms should urgently be made applicable ; Article 1 * 100 ECU' in Article 2 of Regulation (EEC) No 805/86 is hereby replaced by '200 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 75, 20 . 3 . 1986, p. 15 . 2 OJ No L 75, 17. 3 . 1987, p . 14.